TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00556-CR



                                     Willie Bradley, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-08-203590, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Willie Bradley seeks to appeal a judgment of conviction for unlawful

possession of a firearm by a felon. The trial court has certified that this is a plea bargain case and

Bradley has no right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                               ___________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: October 6, 2009

Do Not Publish